DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because of the new grounds of rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/22 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11, respectively, of U.S. Patent No. 10,705,658. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 of the present application include first and second touch pixels for generating self-capacitance/mutual capacitance values using a subset of touch pixels of claims 1 and 11 of U.S. Patent No. 10,705,658, which also uses the first and second touch pixels in combination with third and fourth touch pixels to adjust the first touch value which is then determined for a touch determination.
US 10,705,658
Current Application (16/921,817)
1. A touch controller comprising: sense circuitry configured to: perform, during one or more self-capacitance portions of a touch frame, first one or more self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the one or more first self-capacitance scans is used to generate self- capacitance information for a different respective subset of the first plurality of touch pixels, and the first one or more self-capacitance scans determinea first self-capacitance associated with a first touch pixel, a second self-capacitance associated with a second touch pixel, a third self-capacitance associated with a third touch pixel, and a fourth self-capacitance associated with a fourth touch pixel on the touch sensor panel, and perform, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel, and a second mutual capacitance associated with the third touch pixel and the fourth touch pixel; and a touch processor configured to use the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information to sense a single touch event associated with the touch frame, wherein sensing the single touch event includes adjusting the first self-capacitance based on the first, second, third and fourth self-capacitances, and the first and second mutual capacitances.
1. 1. A touch controller comprising: sense circuitry configured to: perform, during one or more self-capacitance portions of a touch frame, a first plurality of self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the first plurality of self-capacitancescans is used to generate self-          capacitance information for a different respective subset of the first plurality of touch pixels, including a first self-capacitance associated with a first touch pixel, and a second self-capacitance associated with a second touch pixel, and perform, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel; and a touch processor configured to use the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information to sense a single touch event associated with the touch frame, wherein sensing the single touch event includes determining a first touch value for the first touch pixel by performing an operation that utilizes both the self-capacitance information associated with the first plurality of touch pixels, and the mutual capacitance information associated with the plurality of touch pixels.
11. A method comprising: performing, during one or more self-capacitance portions of a touch frame, first one or more self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the one or more first self-capacitance scans is used to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, and the first one or more self-capacitance scans determine a first self-capacitance associated with a first touch pixel, a second self-capacitance associated with a second touch pixel, a third self-capacitance associated with a third touch pixel, and a fourth self-capacitance associated with a fourth touch pixel on the touch sensor panel;performing, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel, and a second mutual capacitance associated with the third touch pixel and the fourth touch pixel;and using the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information, sensing a single touch event associated with the touch frame, wherein sensing the single touch event includes adjusting the first self-capacitance based on the first, second, third and fourth self-capacitances, and the first and second mutual capacitances.
10. A method comprising: performing, during one or more self-capacitance portions of a touch frame, a first plurality of self-capacitance scans associated with a first plurality of touch pixels on atouch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the first plurality of self-capacitance scans is31 4843-6473-0815, v. 1Attorney Docket No. 106842122601 (P23717USC1)used to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, includinga first self-capacitance associated with a first touch pixel, and a second self-capacitance associated with a second touch pixel; performing, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel; and using the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information, sensing a single touch event associated with the touch frame, wherein sensing the single touch event includes determining a first touch value for the first touch pixel by performing an operation that utilizes both the self-capacitance information associated with the first plurality of touch pixels, and the mutual capacitance information associated with the first plurality of touch pixels.

	Although the conflicting claims are not identical, they are not patentably distinct from each other because besides wording, there are no differences between the limitations claimed except for minor obvious variants.  Claims 1 and 10 include all of the features of claims 1 and 11 of US 10,705,658, respectively, except for the inclusion of third and fourth touch pixels during self-capacitance scans and a second mutual capacitance scan. However, it is well known in the art that less self-capacitance scans and less mutual capacitance scans may be used to determine a touch value.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 10, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 2010/0245286).	Regarding claim 1, Parker discloses	A touch controller comprising (Fig. 1A, [0032], touch screen 104): 	sense circuitry configured to (Fig. 1A, [0032, 0076-0078], scan control IC 102, row lines 108 and column lines 110; Fig. 12, capacitor array 1102 with self capacitance sensing and mutual capacitance sensing 1202):	perform, during one or more self-capacitance portions of a touch frame, a first plurality of self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the first plurality of self-capacitance scans is used to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, including a first self-capacitance associated with a first touch pixel, and a second self-capacitance associated with a second touch pixel (Figs. 1 and 12, [0032-0035, 0076-0078], self capacitance sensing provides touch detected with general row and column information within capacitive sensor array 1102; first touch pixels can be sets of 2 by 2 matrices of pixels within capacitive sensor array with first and second touch pixels being two of those pixels in a matrix), and 	perform, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel (Figs. 1 and 12, [0032-0035, 0076-0078], mutual capacitance sensing provides touch detected with more specific row and column information within capacitive sensor array 1102); and	a touch processor configured to use the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information to sense a single touch event associated with the touch frame, wherein sensing the single touch event includes determining a first touch value for the first touch pixel by performing an operation that utilizes both the self-capacitance information associated with the first plurality of touch pixels, and the mutual capacitance information associated with the first plurality of touch pixels ([0078], higher power capacitive sensing (i.e., mutual capacitive sensing) performed only in areas in which low power mode sensing (i.e., self capacitive sensing) detected touch; operation uses both self capacitance information associated with the first plurality of touch pixels and mutual capacitance information for the first plurality of touch pixels to detect a touch).  
	Regarding claim 3, Parker discloses the touch controller of claim 1, wherein the touch processor is further configured to:	determine a second touch value for the second touch pixel based on the first and second self-capacitances, and the first mutual capacitance ([0088-0090], controller 330 determines a first touch value (e.g., touch value of a second touched pixel) to determine whether a touch is present or absent based on search self-capacitance scan and tracking mutual capacitance scan).

	Regarding claim 7, Parker discloses the touch controller of claim 1, wherein the sense circuitry is configured to sequentially perform the first plurality of self-capacitance scans of the first plurality of touch pixels (Parker, [0045-0046], sequential scan “The multiplexer 304 is controlled by scan control logic 302 to sequentially scan the pins 240 from a beginning pin 240 to an end pin 240”).
	Regarding claim 8, Parker discloses the touch controller of claim 1, wherein the first and second touch pixels are arranged as part of a 2x2 configuration on the touch sensor panel (Parker, e.g., a 2X2 matrix configuration on sensor array 104).  
	Regarding claim 10, Parker discloses a method comprising (Fig. 1A, [0032], touch screen 104 performs the method): 	performing, during one or more self-capacitance portions of a touch frame, a first plurality of self-capacitance scans associated with a first plurality of touch pixels on a touch sensor panel to generate self-capacitance information associated with the first plurality of touch pixels, wherein each of the first plurality of self-capacitance scans is31 4843-6473-0815, v. 1Attorney Docket No. 106842122601 (P23717USC1)used to generate self-capacitance information for a different respective subset of the first plurality of touch pixels, including a first self-capacitance associated with a first touch pixel, and a second self-capacitance associated with a second touch pixel (Figs. 1 and 12, [0032-0035, 0076-0078], self capacitance sensing provides touch detected with general row and column information within capacitive sensor array 1102; first touch pixels can be sets of 2 by 2 matrices of pixels within capacitive sensor array with first and second touch pixels being two of those pixels in a matrix);	performing, during a mutual capacitance portion of the touch frame, different than the one or more self-capacitance portions of the touch frame, first one or more mutual capacitance scans associated with the first plurality of touch pixels to generate mutual capacitance information associated with the first plurality of touch pixels, wherein the first one or more mutual capacitance scans determine a first mutual-capacitance associated with the first touch pixel and the second touch pixel (Figs. 1 and 12, [0032-0035, 0076-0078], mutual capacitance sensing provides touch detected with more specific row and column information within capacitive sensor array 1102); and 	using the self-capacitance information associated with the first plurality of touch pixels and the mutual capacitance information, sensing a single touch event associated with the touch frame, wherein sensing the single touch event includes determining a first touch value for the first touch pixel by performing an operation that utilizes both the self-capacitance information associated with the first plurality of touch pixels, and the mutual capacitance information associated with the first plurality of touch pixels ([0078], higher power capacitive sensing (i.e., mutual capacitive sensing) performed only in areas in which low power mode sensing (i.e., self capacitive sensing) detected touch; operation uses both self capacitance information associated with the first plurality of touch pixels and mutual capacitance information for the first plurality of touch pixels to detect a touch).  
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5, 9, 11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Yousefpor et al. (US 2015/0049044, hereinafter “Yousefpor”).
	Regarding claim 2, Parker discloses the touch controller of claim 1, but does not explicitly disclose wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance.
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance (Fig. 1, 3, 8A-8B, [0029] and [0040]-[0044] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Parker to include calculating correction factors based on prior self- and/or mutual-capacitance measurements, and using the correction factors to correct for user poor grounding conditions, as taught by Yousefpor, thereby providing more accurate and faster touch signal detection, as well as power savings, and more robustly adapt to various grounding conditions of a user (see [0004)).  The modified touch controller would have wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance.	Regarding claim 4, Parker discloses the touch controller of claim 3, but does not explicitly disclose wherein:	determining the first touch value comprises scaling the first self-capacitance by a first scaling factor, and	determining the second touch value comprises scaling the second self- capacitance by a second scaling factor, different from the first scaling factor.  
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance (Fig. 1, 3, 8A-8B, [0029] and [0040]-[0044] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Parker to include calculating correction factors based on prior self- and/or mutual-capacitance measurements, and using the correction factors to correct for user poor grounding conditions, as taught by Yousefpor, thereby providing more accurate and faster touch signal detection, as well as power savings, and more robustly adapt to various grounding conditions of a user (see [0004)).  The modified touch controller would have wherein:  determining the first touch value comprises scaling the first self-capacitance by a first scaling factor, and determining the second touch value comprises scaling the second self-capacitance by a second scaling factor, different from the first scaling factor since different factors would occur depending on the measured self- and mutual- capacitances of each detected first and second self-capacitances.	Regarding claim 5, Parker discloses the touch controller of claim 3, but does not explicitly disclose wherein: 	determining the first touch value comprises scaling the first self-capacitance by an average scaling factor, and 	determining the second touch value comprises scaling the second self- capacitance by the average scaling factor.  
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance and providing an average of measurements (Fig. 1, 3, 8A-8B, [0029], [0040]-[0044], and [0076] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040); [0076] teaches using an average of measurements to measure capacitances between electrodes).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Parker to include calculating correction factors based on prior self- and/or mutual-capacitance measurements and averaging measurements during mutual capacitance detections, and using the correction factors to correct for user poor grounding conditions, as taught by Yousefpor, thereby providing more accurate and faster touch signal detection, as well as power savings, and more robustly adapt to various grounding conditions of a user (see [0004)).  The modified touch controller would have wherein:  determining the first touch value comprises scaling the first self-capacitance by an average scaling factor, and determining the second touch value comprises scaling the second self- capacitance by the average scaling factor.	Regarding claim 9, Parker discloses the touch controller of claim 1, but does not explicitly disclose wherein the touch processor is further configured to adjust the second self-capacitance based on the first and second self- capacitances, and the first mutual capacitance, and the touch processor is configured to adjust the first self-capacitance differently than the second self-capacitance.  
	Yousefpor discloses wherein determining the first touch value comprises scaling the first self-capacitance by a first scaling factor based on the first and second self-capacitances and the first mutual capacitance (Fig. 1, 3, 8A-8B, [0029] and [0040]-[0044] which teach a method for user grounding correction of a touch signal in a touch panel of a touch sensitive device which includes measuring self-capacitance and mutual capacitance at various electrode patterns of the panel to assess the user’s grounding condition, and based on the self-capacitance or mutual capacitance measurements or both, a user grounding correction factor can be determined and used to calculate the touch signal corrected for any poor grounding conditions of the user ... the correction factor can be determined based on the self and mutual capacitance measurements (see [0029] and [0040)).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Parker to include calculating correction factors based on prior self- and/or mutual-capacitance measurements, and using the correction factors to correct for user poor grounding conditions, as taught by Yousefpor, thereby providing more accurate and faster touch signal detection, as well as power savings, and more robustly adapt to various grounding conditions of a user (see [0004)).  The modified touch controller would havewherein the touch processor is further configured to adjust the second self-capacitance based on the first and second self- capacitances, and the first mutual capacitance, and the touch processor is configured to adjust the first self-capacitance differently than the second self-capacitance since different values of self-capacitance would be detected for the first touch pixel and the second touch pixel.	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Grivna et al. (US 2011/0025629, hereinafter “Grivna”).
	Regarding claim 6, Parker discloses the touch controller of claim 1, but does not explicitly disclose wherein the sense circuitry is configured to concurrently perform the first plurality of self-capacitance scans of the first plurality of touch pixels.  
	Grivna teaches wherein the sense circuitry is configured to concurrently perform the first plurality of self-capacitance scans of the first plurality of touch pixels (Grivna, [0064], parallel search mode scan).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch controller of Parker to have wherein the sense circuitry is configured to concurrently perform the first plurality of self-capacitance scans of the first plurality of touch pixels, such as taught by Grivna, for the purpose of reducing the time needed to scan the touch screen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694